Title: From James Madison to Thomas Jefferson, 15 June 1810
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington June 15. 1810
The inclosed letters were brought, together with the separate Packet now forwarded, by the John Adams. The official communications received by her, from F. & G. B. you will find in the Natl. Intelligencer of this date. The Editor I perceive passes over the obnoxious refusal of G. B. to comply with the reasonable course of putting an end to the predatory Edicts of both Nations; and it is not improbable that a like sensibility to the atrocity of the F. Govt. may divert the public attention from what would otherwise strike it with due force.
